Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Shawn Gorman on March 8th, 2021.
The application has been amended as follows:

	In the claims:


	In Claim 22, Line Number 32, please delete the phrase, “and the first non-doped metal and the second non-doped metal are selected from a plurality of metals based upon an anticipated Seebeck coefficient for the metal conductors at an intended operating temperature of the metal junction thermoelectric device”, after the phrase, “do not form a p-n junction” and before the period.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a metal junction thermoelectric device, comprising: at least one thermoelectric element having first and second opposite sides and including: a first conductor made from a first non-doped metal and including a first block; a second 

Although Olsen et al. (US 2007/0125413 A1) teaches a metal junction thermoelectric device (See Annotated Olsen et al. Figure 3, below), comprising: at least one thermoelectric element having first and second opposite sides and including: a first conductor made from a first non-doped metal and including a first block; a second conductor made from a second non-doped metal and including a second block disposed in parallel with the first block (Paragraph 0091), wherein the first and second blocks are arranged to conduct heat in parallel between the first and second sides (Figure 4); a portion made from one of the first non-doped metal and the second non-doped metal and extending between the first and second blocks to electrically interconnect the first and second blocks (See Annotated Olsen et al. Figure 3, below).
Annotated Olsen et al. Figure 3

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the metal junction thermoelectric device as claimed in claim(s) 1-7 and 21 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 22, a skilled artisan would not have found it obvious to have a metal junction thermoelectric device, comprising: a respective first conductor made from a first non-doped metal and including a respective first block; a respective second conductor made from a second non-doped metal and including a respective second block disposed in parallel with the respective first block, wherein the 

Although Olsen et al. (US 2007/0125413 A1) teaches a metal junction thermoelectric device (Figure 9A-B) wherein the alternating plurality of thermoelectric elements are arranged in a varied series along a line of alternating first and second thermoelectric elements, the first thermoelectric element defining an odd position in the series (Figure 9a-b, N) and the second thermoelectric element defining an even position in the series (Figure 9a-b, P), wherein each of the plurality of thermoelectric element have first and second opposite sides (Figure 5, top and bottom surfaces) and including:
a respective first conductor made from a first non-doped metal and including a respective first block; a respective second conductor made from a second non-doped metal and including a respective second block disposed in parallel with the respective first block (See Annotated Olsen et al. Figure 3, below & Paragraph 0091), wherein the respective first and second blocks of the thermoelectric element are arranged to conduct heat in parallel between the first and second sides (Figure 4);
a respective portion made from the first non-doped metal and the second non-doped metal and extending between the respective first and second blocks to electrically interconnect the first and second blocks, wherein one or more of the plurality of thermoelectric elements have the respective portion made from the first non-doped 
wherein the thermoelectric elements at even numbered positions have the respective portion made from the first non-doped metal; and wherein the thermoelectric elements at odd numbered positions have the respective portion made from the second non-doped metal (Paragraph 0091).
Annotated Olsen et al. Figure 3

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale


In regards to the limitation that “the first non-doped metal has a first occupancy state and the second non-doped metal has a second occupancy state that is lower than the first occupancy state such that a temperature difference between the first and second sides causes a charge potential and generates electrical power”, “wherein the first non-doped metal with the first higher occupancy state 
Olsen et al. discloses that the first and second metal are copper and constantan (Claim 39).  Olsen et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the first non-doped metal has a first occupancy state and the second non-doped metal has a second occupancy state that is lower than the first occupancy state such that a temperature difference between the first and second sides causes a charge potential and generates electrical power”, “wherein the first non-doped metal with the first higher occupancy state has a partially filled f-subshell and the second non0droped metal with the second lower occupancy state has a partially filled d-subshell” and “wherein the first non-doped metal and the dissimilar second non-doped metal do not form a p-n function, and the first non-doped metal and the dissimilar second non-doped metal are selected to have the highest Seebeck coefficient for metal conductors at an intended operating temperature of the metal junction thermoelectric device”.  See MPEP 2112.01 I.

A skilled artisan would not have had a reason for the above stated limitations, therefore the metal junction thermoelectric device as claimed in claim(s) 22, 24 and 26 is novel and non-obvious in view of the art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726